DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required, Claims 7-8 and 17-18 recite “receive a second acceptance of a second end user license from a second user communication endpoint, wherein the second end user license is different from the first end user license, wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction.”, “wherein the second smart contract is a software program that is stored as part of a second blockchain”. These limitations are not described in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-10 are directed to a contact center comprising a microprocessor, claims 11-19 are directed to a method and claim 20 directed to a non-transient computer readable medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to performing a transaction which is an abstract idea. Specifically, the claims recite receiving a first acceptance….; establishing communication…; receiving input…; and storing…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving number of tokens, establishing communication, receiving transaction, change number of token based on the transaction and storing the transaction in database which is a process that deals with commercial or legal interactions because performing transaction is commercial interaction. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, microprocessor, readable medium, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, microprocessor, readable medium, communication endpoint, smart contract, communication session and blockchain perform the steps of receiving number of tokens, establishing communication, receiving transaction, change number of token based on the transaction and storing the transaction in database. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 20 recite “the acceptance of the first end user license causes a first smart contract…”, “wherein the first transaction causes a change to the number…”. However, specification is silent with respect to any flow chart or algorithm to describe the step/function of causes.
Specification discloses: If the user accepts the terms of the end user license in step 206, the smart contract 142 updates the blockchains 141 in the servers 140A-140N in step 208. For example, if the user is given one hundred initial digital tokens 143 (e.g., 
Claims 10 and 19 recite “store a credit for the additional number of digital tokens in the first blockchain”. However, this limitation was not described in the specification. 
Specification discloses: Otherwise, if the user is making a valid request to acquire additional digital tokens 143 in step 404, the smart contract 142 stores, in step 406, a credit in the blockchain 141 with the acquired amount (e.g., purchased amount) of digital tokens 143 credited to the user. (See publication paragraph 0062). According to specification, the above limitation is performed by the smart contract that is not part of the claimed contact center. Therefore, the specification is silent with respect to “contact center” perform the storing function as recited in the claim. 
Claims 2-10 and 12-19 are also rejected as each depends from claims 1 and 11 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a contact center, as claim recites “A contact center comprising: a microprocessor readable medium…..” Claim further recites “causes a first smart contract to associate a number of digital tokens with a first user associated with the first user communication endpoint”. The scope of the claim is unclear because smart contract is not part of the claimed contact center. According the Fig 1, smart contract is part of the servers not a part of the contact center. Claims 11 and 20 are also indefinite based on the same rational. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 1 is directed to a contact center, as claim recites “A contact center comprising: a microprocessor readable medium…..”. However, the contact center is also used to describe a limitation such as establish a first communication session between the first user…and the contact center; receive input that identifies a first transaction with the contact center. This is improper as the “contact center” is not fully defined. In other words, establish a communication session and receive input performed by the contact center or not. The scope of the claim is unclear. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2-10 recites the limitation "the system" in line 1 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “wherein the first smart contract is a software program that is stored with the first blockchain, wherein the first smart contract comprises a plurality of rules…..on the first transaction”. The scope of the claim is unclear because claim 1 from which claim 6 depends from directed to “a contact center” and the first smart contract is not part of the claimed contact center. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 7-8 recite “wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction”, “wherein the second smart contract is a software program that is stored as part of a second blockchain”. The scope of the claim is unclear because claim 1 from which claims 7-8 depend from directed to “a contact center” and the second smart contract is not part of the claimed contact center. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claim 16 recites “wherein the first smart contract is a software program that is stored with the first blockchain, wherein the first smart contract comprises a plurality of rules…..on the first transaction”. The scope of the claim is unclear because according to the specification the claim 11 from which claim 16 depends from performed by “a contact center” and the first smart contract is not part of the contact center. Therefore, this limitation considered outside the scope of the claim (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
 Claims 17-18 recite “wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction”, “wherein the second smart contract is a software program that is stored as part of a second blockchain”. The scope of the claim is unclear because according to specification claim 11 from which claims 17-18 depend from performed by “a contact center” and the second smart contract is not part of the contact center. Therefore, this limitation considered outside the scope of the claim (In re Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”.
Claims 2-10 and 12-19 are also rejected as each depends from claims 1 and 11 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gadwa (US 20150310476) in view of Maliani (US 10885170).
With respect to claims 1, 11 and 20 Gadwa discloses: 
receiving a first acceptance of a first end user license from a first user communication endpoint, wherein the acceptance of the first end user license causes to associate a number of digital tokens with a first user associated with the first user communication endpoint (See paragraph 0105-0109); 
establishing a first communication session between the first user communication endpoint and a contact center (See paragraph 0112-0114); 
receiving input that identifies a first transaction with the contact center, wherein the first transaction causes a change to the number of digital tokens associated with the first user (See paragraph 0113-0114); and 
storing the changed number of digital tokens in a first blockchain (See paragraph 0114).
Gadwa does not explicitly disclose: a first smart contract to associate a number of digital tokens with a first user associated with the first user communication endpoint. 
Maliani discloses: a first smart contract to associate a number of digital tokens with a first user associated with the first user communication endpoint (See column 13 lines 39-45). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the Gadwa reference with the Maliani reference in order to automating and managing the data (See Maliani column 3 lines 15-20).

With respect to claims 2 and 12 Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: store information associated the first transaction in the first blockchain (See paragraph 0114).

With respect to claims 3 and 13, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the stored information comprises a pointer to a first transaction record” this is nonfunctional descriptive material as it only describes the data that is contained in the information, while the data contained in the information is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will 

With respect to claims 4 and 14 Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein first transaction record comprises at least one of: a name of the first user, one or more communication session identifiers, a transaction type, a product or service name, an transaction treatment, a location of the first user, a time of the first transaction, a date of the first transaction, a history of the communication session as the communication session progresses through the contact center, a total time of the communication session, and an identifier of a coupon used in the first transaction.” this is nonfunctional descriptive material as it only describes the data that is contained in the record, while the data contained in the record is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 5 and 15, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the first transaction with the contact center changes how the first communication session is routed in the contact 

With respect to claims 6 and 16, Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the first smart contract is a software program that is stored with the first blockchain, wherein the first smart contract comprise a plurality of rules that determine how to change the number of digital tokens associated with the first user based on the first transaction” this is nonfunctional descriptive material as it only describes the data that is contained in the smart contract,  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 7 and 17 Gadwa in view of Maliani discloses all the limitations as described above. Gadwa in view of Maliani does not explicitly disclose: receive a second acceptance of a second end user license from a second user communication endpoint, wherein the second end user license is different from the first end user license, wherein a second smart contract associated with the second end user license comprises a plurality of rules that determine how to change the number of digital tokens associated with a second user of the second communication endpoint based on a second transaction. However, these are just duplication of the part. Therefore, it has been held mere duplication of parts has no patentable significance unless new and unexpected result is produce. (In re Harza, 124 USPQ 378 (CCPA 1960)).

With respect to claim 8 Gadwa in view of Maliani discloses all the limitations as described above. With respect to “wherein the second smart contract is a software program that is stored as part of a second blockchain” this is nonfunctional descriptive material as it only describes the data that is contained in the smart contract, while the data contained in the smart contract is not used to perform any of the recited method  Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 9 and 18, Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: wherein the input that identifies the first transaction with the contact center comes from at least one of a digital wallet on the first communication endpoint, a contact center agent, an Interactive Voice Response (IVR) system, a self-service web page, a Rich Communication Services (RCS) plug-in, and a routing system. (See paragraph 0114). Addition, with respect to “wherein the input that identifies the first transaction with the contact center comes from at least one of a digital wallet on the first communication endpoint, a contact center agent, an Interactive Voice Response (IVR) system, a self-service web page, a Rich Communication Services (RCS) plug-in, and a routing system” this is nonfunctional descriptive material as it only describes the input (i.e. data), while the description of data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 10 and 19, Gadwa in view of Maliani discloses all the limitations as described above. Gadwa further discloses: receive a valid request to acquire an additional number of digital tokens; and in response to receiving the valid request to acquire the additional number of digital tokens, store a credit for the additional number of digital tokens in the first blockchain (See paragraph 0060 and 0112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685